UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6294


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN SADLER, a/k/a Tangulifu M. Barber, a/k/a Carlos Watts,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:04-cr-00330-CMC-5)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Sadler, Appellant Pro Se.      William Kenneth Witherspoon,
Assistant United States Attorney, Nancy Chastain Wicker, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shawn Sadler appeals the district court’s order denying his

motion and supplemental motion for return of property.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. Sadler, No. 3:04-cr-00330-CMC-5 (D.S.C. Jan. 21, 2015).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2